                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF OREGON
                                       1050 SW SIXTH AVENUE, #700                 M. CAROLINE CANTRELL
PETER C. McKITTRICK                     PORTLAND, OREGON 97204                           LAW CLERK
  BANKRUPTCY JUDGE
                                              (503) 326-1536
                                                                                     DIANE K. BRIDGE
                                                                                         LAW CLERK

                                                                                     TONIA McCOMBS
                                                                                         LAW CLERK
                                              May 6, 2020


   TRANSMITTED VIA ECF

   Rick Klingbeil
   Rick Klingbeil PC
   1826 NE Broadway
   Portland, OR 97232

   Keith D. Karnes
   Rank & Karnes Law, P.C.
   2701 12th St. SE
   Salem, OR 97302

   Nicholas J. Henderson
   Motschenbacher & Blattner LLP
   117 SW Taylor St., Ste. 300
   Portland, OR 97204

           Re:       Hathaway v. Berman, Adv. No. 19-6026-pcm
                     Motion for Summary Judgment

   Dear Counsel:

         Plaintiffs’ motion for summary judgment came before the court for hearing on May 6,
   2020. The court has considered the motion and response, the evidence provided, and the
   arguments of the parties. For the reasons that follow, the motion will be denied.

          Plaintiffs, purportedly on behalf of themselves and others similarly situated, filed this
   complaint to determine the dischargeability of a prepetition state court class action judgment,
   pursuant to § 523(a)(2)(A) and § 523(a)(6), as well as to deny debtor a discharge pursuant to
   § 727. Plaintiffs move for summary judgment on the dischargeability claims only.

                                      PRELIMINARY MATTERS

           Before discussing the merits of the motion, there are three preliminary matters that need
   to be addressed.

                           Case 19-06026-pcm        Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 2

        First, Local Bankruptcy Rule 7007-1(a)(1) requires that, in the first paragraph of a
motion, the filer must certify that the moving party has conferred with the opposing party and
attempted to resolve the dispute. The court may deny any motion that does not comply with this
pre-filing certification requirement. LBR 7007-1(a)(2).1

        The first paragraphs of plaintiffs’ motion for summary judgment and memorandum in
support of the motion do not include any certification of an attempt to confer. Counsel for debtor
submitted a declaration that he was never contacted in an attempt to meet and confer. Therefore,
plaintiffs violated Local Bankruptcy Rule 7007-1(a)(1) and the motion could be denied on that
basis alone.

         Second, Local Bankruptcy Rule 7056-1(c)(4) provides that the concise statement of facts
that is required to be filed in support of a motion for summary judgment is limited to five pages,
unless the court has given prior authorization. The Concise Statement of Facts filed by plaintiffs
is 18 pages long. Plaintiffs never requested, and the court never authorized, an over-length
concise statement. The court could strike the concise statement for the violation, or limit its
consideration to the first five pages that were filed.

         Third, the motion requests summary judgment on behalf of a class of plaintiffs. The
complaint, filed on May 6, 2019, is brought by three named plaintiffs on behalf of themselves
and others similarly situated. Through most of the course of this adversary proceeding, including
the filing of a Third Amended Complaint in January 2020, plaintiffs failed to request class
certification for this adversary proceeding. They filed this motion for summary judgment on
February 24, 2020, seeking summary judgment on behalf of the class. They did not file a motion
to certify the class until a month later, on March 25, 2020. The court has not ruled on that
motion. Thus, any summary judgment entered on plaintiffs’ behalf would apply only to the
named plaintiffs.

       Because the plaintiffs filed their motion before any class was certified, the court could
deny the motion for summary judgment on that basis alone.

       Although each of these rule violations and other deficiencies would support denial of the
motion for summary judgment, the court has nonetheless considered the motion. Because the
motion will be denied on the merits, I will not deny it based on the procedural defects outlined
above.

        Counsel for plaintiffs are admonished, however, that the court in the future is unlikely to
ignore such blatant violations of its rules. Further violations may result in summary denial of
whatever relief is sought and the imposition of sanctions.

1       Debtor cites the Local Rule of the District Court that requires a meet and confer
certification, LR 7-1. He also relies on LR 7-1(2) regarding dispositive motions. Except as
provided in the Local Bankruptcy Court Rules, the Local District Court Rules do not apply in
this court. Our LBR 7007-1 does not contain any rule particular to dispositive motions. Counsel
for debtor is cautioned to consult the Local Bankruptcy Court Rules, not the Local District Court
Rules, unless required by the LBRs.

                        Case 19-06026-pcm        Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 3


                                  MERITS OF THE MOTION

       There is no dispute about the underlying action giving rise to the debts to these plaintiffs.2

        Debtor and his wife were sole owners and officers of B & J Properties (B & J) and Better
Business Management (BBM). BBM managed and operated a mobile home park (the park) that
was on land owned by B & J. Prepetition, plaintiffs filed a class action against BBM and B & J
on behalf of themselves and other tenants of the park alleging violations of Oregon’s landlord
tenant law, ORS 90.315(4), relating to utility charges. The state court found that BBM violated
ORS 90.315(4) in two ways: by charging tenants for electricity at a rate that was more per KWH
than the utility was charging to BBM, and by charging a meter reading fee to each tenant.
Thereafter, BBM stopped the offending conduct and raised the tenants’ rent by $20 per month.
The state court found that this increased rent violated ORS 90.385, which prohibits retaliation
against tenants for making a complaint related to the tenancy. It awarded judgment in favor of
the class and against debtor and the other defendants of $3,900,000 for violations of ORS
90.315(4); $964,450 for violations of ORS 90.385; and attorney fees and costs of $925,000.

        After debtor filed bankruptcy, plaintiffs, purportedly for themselves individually and on
behalf of the other state court class members, filed this action to determine the dischargeability
of the state court judgment under § 523(a)(2)(A) and § 523(a)(6). Claim #1 alleges that the
judgment for damages arising from the electrical service charges is nondischargeable under
§ 523(a)(2)(A) because the debt arose from false pretenses. Claim #2 alleges that the judgment
for damages arising out of the meter reading fee is nondischargeable under § 523(a)(2)(A)
because those charges are a result of false pretenses. Claim #3 alleges that debtor willfully and
maliciously violated ORS 90.315(4) by charging the electrical service charges, making the debt
nondischargeable under § 523(a)(6). Claim #4 alleges that debtor willfully and maliciously
violated ORS 90.315(4) by charging the meter reading fee, making the debt nondischargeable
under § 523(a)(6). Finally, in Claim #5, plaintiffs allege that debtor willfully and maliciously
violated ORS 90.385 by retaliating against them for prevailing on their other claims, making the
debt nondischargeable under § 523(a)(6).

        Plaintiffs move for summary judgment on all five of these claims. In support of their
motion, they rely on the state court findings and judgment, as well as on some testimony from
the state court action.3

2     The undisputed facts are taken from facts stated in plaintiff’s Concise Statement of Facts
and admitted by debtor.

3
        The Declaration of Rick Klingbeil says that the portions of transcripts attached to his
declaration are “true and correct copies of excerpts taken from the deposition of William
Berman” in the state court action. ¶ 4. That representation is not correct, as all of the excerpts
other than Exh. 10 include questions or rulings by the court. E.g., Exh. 4, Exh. 5, Exh. 6, Exh. 9,
Exh. 19. These exhibits are not what they are represented to be. They have little use in support
of this motion without accurate information about when the testimony was taken or under what
circumstances, nor the context of the testimony.

                        Case 19-06026-pcm        Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 4


1.     Claims #1 and #2: § 523(a)(2)(A)

       Plaintiffs seek summary judgment on their § 523(a)(2)(A) claims, which are based on
debtor’s violations of ORS 90.315(4) by charging more per kilowatt hour for electricity than the
park was being charged by the utility, and for charging a meter reading fee that exceeded the
amount the utility was charging the park.

       A debt for money obtained by “false pretenses, a false representation, or actual fraud” is
nondischargeable. § 523(a)(2)(A). A creditor seeking to prove that a debt is nondischargeable
under section 523(a)(2)(A) must prove

       (1) misrepresentation, fraudulent omission or deceptive conduct by the debtor; (2)
       knowledge of the falsity or deceptiveness of his statement or conduct; (3) an intent to
       deceive; (4) justifiable reliance by the creditor on the debtor’s statement or conduct; and
       (5) damage to the creditor proximately caused by its reliance on the debtor’s statement or
       conduct.

In re Harmon, 250 F.3d 1240, 1246 (9th Cir. 2001). Accord In re Eashai, 87 F.3d 1082 (9th Cir.
1996). See also In re Ettell, 188 F.3d 1141 (9th Cir. 1999); In re Kirsh, 973 F.2d 1454, 1457-61
(9th Cir. 1992); Rubin v. West, 875 F.2d 755, 759 (9th Cir. 1989). A “false pretense” involves
an implied representation or conduct intended to create and foster a false impression. In re
Moen, 238 B.R. 785, 791 (8th Cir. BAP 1999). A false pretense can include a “mute charade,”
where the debtor’s conduct is designed to convey an impression without oral representation. In
re Felton, 197 B.R. 881, 889 (N.D. Cal. 1996)(citing In re Begun, 136 B.R. 490, 494 (Bankr.
S.D. Ohio 1992)); In re Patten, 225 B.R. 211, 215 (Bankr. D. Or. 1998)(“A claim of false
pretenses may be premised on misleading conduct without an explicit statement.”).

       Intent may be inferred from the totality of the circumstances. In re Gertsch, 237 B.R.
160, 167 (9th Cir. BAP 1999). Summary judgment is rarely granted where the issue is intent.
Provenz v. Miller, 102 F.3d 1478, 1489 (9th Cir. 1996).

       Reliance on the debtor’s misrepresentation must be justifiable.

       The general rule is that a person may justifiably rely on a representation even if the falsity
       of the representation could have been ascertained upon investigation. In other words,
       negligence in failing to discover an intentional misrepresentation is no defense.
       However, a person cannot rely on a representation if he knows that it is false or its falsity
       is obvious to him. In sum, although a person ordinarily has no duty to investigate the
       truth of a representation, a person cannot purport to rely on preposterous representations
       or close his eyes to avoid discovery of the truth.

In re Apte, 180 B.R. 223, 229 (9th Cir. BAP 1995), quoted with approval in Eashai, 87 F.3d at
1090.



                        Case 19-06026-pcm        Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 5

        Plaintiffs rely extensively on Cohen v. de la Cruz, 523 U.S. 213 (1998), and compare the
facts in this case to the facts underlying the determination of nondischargeability in that case.
Their reliance is not particularly useful in this case. In Cohen, there had been a trial at which the
trial court found fraud. The issue before the Supreme Court was whether treble damages are
nondischargeable under § 523(a)(2), not whether the facts established at trial supported the
finding of fraud. Here, the issue is whether there is a genuine issue of material fact with regard
to the § 523(a) claims. Cohen is not instructive on that question.

       A.      Misrepresentation

       Plaintiffs argue that debtor obtained funds from them through false pretenses and false
representations.

         As evidence of this element with regard to the charges for utility service, they point to
findings by the state court that debtor “caused BBM to violate ORS 90.315(4) through his own
contrived plan to ‘avoid losing money on electrical charges’ that BBM owed to its utility
provider[,]” and that debtor directed staff to charge tenants more per KWH for electricity than
what the utility was charging the park, and to tell tenants that they were paying the same rate as
the utility was charging, which “was patently false.” Klingbeil Declaration, Exh. 2 at p.4.
Plaintiffs argue that this finding establishes, as a matter of law, that debtor used false pretenses to
obtain inflated payments from tenants for their electrical services.

        As evidence of this element with regard to the meter reading fees, plaintiffs rely on the
state court’s finding that the landlord – BBM – charged a meter reading fee that was not
disclosed in the tenants’ rental agreements, and showed on the tenants’ monthly statement as a
“PGE meter fee.” Klingbeil Declaration, Exh. 18 at p.2. They also point to debtor’s admission
that he understood he could charge tenants “as much or equal or less than what PGE was
charging for meter-reading fees.” Klingbeil Declaration, Exh. 19 at p.1536.

        This evidence does not establish, as a matter of law or undisputed fact, that debtor’s
conduct was a misrepresentation or that he used false pretenses to obtain payments from his
tenants.

        The preclusive effect of a state court judgment in a subsequent federal action is
determined by the law of the state in which the judgment was rendered. In re Nourbakhsh, 67
F.3d 798, 800 (9th Cir. 1995). The judgment on which plaintiffs rely was entered in an Oregon
state court, therefore Oregon issue preclusion law applies.

       In Oregon, there are five requirements for application of issue preclusion: (1) the issue in
       the two proceedings was identical; (2) the issue was actually litigated and essential to a
       final decision on the merits; (3) the party sought to be precluded had a full and fair
       opportunity to be heard on the issue; (4) the party sought to be precluded was a party to
       the earlier proceeding; and (5) the earlier proceeding was the type of proceeding to which
       the court will give preclusive effect. Nelson v. Emerald People's Util. Dist., 318 Or. 99,
       104, 862 P.2d 1293 (1993). “[T]he party asserting issue preclusion bears the burden of
       proof on the first, second, and fourth factors, after which the party against whom

                        Case 19-06026-pcm         Doc 69      Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 6

       preclusion is asserted has the burden on the third and fifth factors.” Barackman v.
       Anderson, 214 Or. App. 660, 667, 167 P.3d 994 (2007).

In re Coelho Dairy, 605 B.R. 210, 216 (Bankr. D. Or. 2019) (footnote omitted).

         Neither finding by the state court is preclusive of misrepresentations or false pretenses in
this action. The first finding, that debtor directed staff to falsely represent that the charges they
were paying were the same as were being charged by the utilities, was made in the court’s ruling
on whether to pierce the corporate veil of B & J, to hold debtor liable for the acts of the
corporation. Klingbeil Declaration Exh. 2 at p.2. In making the determination of whether to
pierce the corporate veil, the state court applied the factors set out in Amfac Foods, Inc. v.
Internat’l Systems and Controls Corp., 294 Or. 94 (1982). The finding on which plaintiffs rely
was in the court’s discussion of the second prong of that test, which requires a showing that
“[t]he shareholder engaged in wrongful conduct” with respect to the corporation. Klingbeil
Declaration Exh. 2 at p.2. That prong of the test requires some element of wrongdoing; it does
not require a finding of misrepresentation or false pretenses. Further, the court also found
wrongdoing in the fact that debtor caused the corporation to retaliate, in violation of ORS
90.385(1). Presumably, either finding of wrongdoing would have sufficed for purposes of
piercing the corporate veil.

        Because the issue in the state court action regarding piercing the corporate veil is not
identical to the element of misrepresentation or false pretenses required for a determination of
nondischargeability under § 523(a)(2)(A), the state court’s finding does not establish, as a matter
of law, misrepresentation with regard to the charges for electrical service.

        The second finding on which plaintiffs rely, that “the landlord” (which was BBM, not
debtor) charged a meter reading fee that was not disclosed in the rental agreement, does not
establish a misrepresentation. This “finding” is included in the state court’s letter ruling about
whether to award attorney fees under the fee-shifting statute, ORS 90.255. Klingbeil
Declaration, Exh. 18 at p.1, 2. This “finding” was merely a description of the earlier
determinations; there was no issue for purposes of fee shifting of whether debtor had made a
misrepresentation. Therefore, the issue decided in that ruling was not identical to the
misrepresentation finding that is necessary under § 523(a)(2)(A).

        Plaintiffs also point to what they refer to as debtor’s “admission” that he knew he could
charge tenants fees for reading the meters that PGE billed to the park for reading the fees. The
evidence provided in support of this admission is Exh. 19 to the Klingbeil Declaration. It is
unclear what this exhibit is; Klingbeil’s declaration says that it is a copy of “excerpts taken from
the deposition of William Berman in the Hathaway case.” Klingbeil Declaration at ¶ 4.
However, as I explained above, the exhibit includes comments by the court, making it clear that
this transcript is not from a deposition.

       Even assuming that the exhibit should be considered, at most the admission that debtor
knew he could charge only as much as PGE charged for reading the meters creates an issue of
fact whether the funds he obtained through charging the meter reading fees were based on a
misrepresentation.

                        Case 19-06026-pcm         Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 7


        Plaintiffs have not demonstrated that there is no dispute of facts with regard to a
misrepresentation that resulted in the judgment against debtor. Therefore, summary judgment
will be denied.

       B.      Intent

       Because there is a question of fact with regard to a misrepresentation, I could deny
summary judgment and decline to address the issue of intent. However, I will explain briefly
why plaintiffs have not demonstrated the intent element, either.

       Summary judgment is rarely granted where intent is an issue. Provenz, 102 F.3d at 1489-
90. This is not one of the unusual cases where the evidence is so clear on the issue that summary
judgment may be granted.

        First, the state court’s determination that debtor caused his business entity to violate ORS
90.315(4) did not require a finding of intent. That statute prohibits charging more for utility
services than the landlord is charged by the utility, and from charging fees relating to utilities
that are not disclosed in the rental agreements. Violations of the statute allow the tenant to
recover damages as set out in the statute. ORS 90.315(4)(f). There is no element of intent
included in the state statute. Therefore, any finding of intent was not necessary to the state
court’s decision.

         Second, the state court found that debtor “caused BBM to violate ORS 90.315(4) through
his own contrived plan to ‘avoid losing money on electrical charges’ that BBM owed to its utility
provider[,]” and that debtor directed staff to charge tenants more per kilowatt hour for electricity
than what the utility was being charged, and to tell tenants that they were paying the same rate as
the utility was charging, which “was patently false.” Klingbeil Declaration Exh. 2 at p.4. As I
explained above, the issue in the state court action was not identical to the issue here, which is
whether debtor intended to mislead plaintiffs. The findings related to whether debtor engaged in
misconduct as to BBM such that the corporate veil of B & J should be pierced. Intent was not at
issue.

        In addition, that finding does not establish debtor’s intent to defraud plaintiffs. The state
court in fact found to the contrary in its Order on Piercing the Corporate Veil, Henderson
Declaration Exh. B at p.2, where it found that “Plaintiffs failed to produce any evidence that
Berman made any intentional misrepresentations individually or on behalf of BBM and/or B &
J.” This finding at the very least creates a question of fact whether debtor’ misrepresentations, to
the extent there were misrepresentations, were intended to deceive plaintiffs. Therefore, there is
a question of fact whether debtor intended to deceive, and summary judgment must be denied.

       C.      Other elements of § 523(a)(2)(A) claim

       Finally, I could not grant summary judgment on the § 523(a)(2)(A) claims in any event,
because plaintiffs did not discuss or point to any evidence in support of the final two elements of
a claim under this section: justifiable reliance and damage caused as a result of that justifiable

                        Case 19-06026-pcm         Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 8

reliance. Without evidence establishing each element, plaintiffs are not entitled to judgment as a
matter of law.

       Summary judgment will be denied on Claims #1 and #2.

2.     Claims #3, #4, and #5: § 523(a)(6)

        Plaintiffs allege that the debt represented by the state court judgment is nondischargeable
under § 523(a)(6) as a willful and malicious injury. Claim #3 relates to the violation of ORS
90.315(4) by charging electrical fees in excess of the charges by the utility; Claim #4 relates to
the violation of ORS 90.315(4) by charging meter reading fees in excess of what PGE charged;
and Claim #5 relates to violation of ORS 90.385, retaliation by raising rents after the state court
ruled that debtor had violated ORS 90.315(4).

       Section 523(a)(6) excepts from discharge debts for willful and malicious injury. The
injury must be both willful and malicious; the two requirements are separate and each must be
considered. In re Barboza, 545 F.3d 702, 706 (9th Cir. 2008).

       A.      Willful conduct

        For conduct to be “willful” under this statute, the debtor’s act must be akin to an
intentional tort under state law, and the debtor must intend the consequences or injury resulting
from that act rather than just the act itself. Kawaauhau v. Geiger, 523 U.S. 57 (1998). Conduct
is willful “when there is either a subjective intent to harm, or a subjective belief that harm is
substantially certain.” In re Su, 290 F.3d 1140, 1144 (9th Cir. 2002). Debts arising from either
reckless or negligent conduct are not “willful” under § 523(a)(6). Id. at 1143, citing Geiger.

        In determining the debtor’s state of mind, the court “may consider circumstantial
evidence that tends to establish what the debtor must have actually known when taking the
injury-producing action.” Id. at 1146 n.6.

               i.      Violations of ORS 90.315(4) (Claims #3 and #4)

        In support of their argument that debtor’s conduct that violated ORS 90.315(4) was
willful, plaintiffs rely on the state court’s finding that debtor

       caused BBM to violate ORS 90.315(4)(c) through his own contrived plan to “avoid
       losing money on electrical charges” that BBM owed to its utility provider. He directed
       BBM staff to charge tenants a higher rate per KWH than the utility provider charged by
       BBM. The evidence revealed that [debtor] instructed staff to inform tenants they would
       be charged [12 cents] per KWH, which they were told was the same rate the utility
       charged BBM. That was patently false.

Klingbeil Declaration Exh. 2 at p.4. The state court also found that debtor, “without consistent
disclosure” in the rental agreements, charged each tenant a monthly meter reading fee that
exceeded the amount charged by the utility. Id.

                        Case 19-06026-pcm        Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 9


        These findings do not establish as a matter of law that debtor’s conduct in causing BBM
to charge the tenants fees that violated ORS 90.315(4) were willful as that term is used in
§ 523(a)(6). First, the finding is not binding on this court as a matter of issue preclusion. As I
explained above, one element for issue preclusion under Oregon law is that the issues decided in
the earlier action are identical to the issues to be decided in the subsequent action. The state
court’s findings set out above were part of the court’s determination that it should pierce the
corporate veil of BBM’s sister corporation, B & J. Klingbeil Declaration Exh. 2 at 2. In making
this determination, the court needed to find that debtor, as a shareholder of B & J, engaged in
wrongful conduct with respect to BBM. Nothing in the ruling indicates that the wrongful
conduct must be tortious, involving an intent to injure. Further, the finding relates to wrongful
conduct as to BBM, not as to plaintiffs.

        To the extent the finding could be considered as evidence of willfulness, it is directly
contradicted by the court’s finding in its dismissal of an allegation in the claim for piercing the
corporate veil that debtor “made one or more material and intentional misrepresentations on
behalf of B & J Properties and BBM that caused harm to [plaintiffs].” Henderson Declaration
Exh. A at p.16. In dismissing that allegation, the state court found that “Plaintiffs failed to
produce any evidence that [debtor] made any intentional misrepresentations individually or on
behalf of BBM and/or B & J.” Henderson Declaration Exh. B at 2. This at least creates a
question of fact regarding willfulness.

               ii.     Violation of ORS 90.385 (Claim #5)

         Plaintiffs argue that summary judgment is warranted on the retaliation claim, based on
the state court’s finding that debtor raised the rent in response to and because of the court’s
ruling that he could not overcharge tenants for electricity and meter reading fees, thereby
retaliating in violation of ORS 90.385. Klingbeil Declaration Exh. 12 at pp.3-4.

       This finding does not establish willfulness under § 523(a)(6). As the Oregon Supreme
Court has explained, ORS 90.385 does not contain an intent element:

       We conclude . . . that the legislature did not intend to require that a tenant prove that the
       tenant’s protected act caused the landlord actual or perceived injury or that the landlord
       intended to cause the tenant injury in return; rather, the statute is satisfied if the landlord
       made the decision to act because of the tenant’s protected activity.

Elk Creek Management Co. v. Gilbert, 353 Or. 565, 574 (2013). Therefore, even if the state
court’s ruling could be read as a finding that debtor had an intent to injure plaintiffs or a
subjective belief that injury was substantially certain, finding intent was not essential to the
court’s conclusion that debtor had retaliated against plaintiffs. See Nelson v. Emerald People's
Util. Dist., 318 Or. 99, 104 (1993).

        In addition, the finding that debtor raised the rent in response to the court’s ruling that he
was prohibited from collecting the excess electrical charges and the meter reading fees does not
establish as a matter of law that he intended to cause harm to plaintiffs or believed that harm was

                        Case 19-06026-pcm         Doc 69      Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 10

substantially certain to occur. There was evidence that he raised the rent in order to assure that
the lender did not call the loan, not in order to injure plaintiffs. Berman Declaration at p.4.

       There is a question of fact whether debtor’s conduct in raising the rent to offset the
reduced utility charges was willful conduct within the meaning of § 523(a)(6).

       B.      Malicious conduct

       As explained above, a debt is nondischargeable under § 523(a)(6) only if it is both willful
and malicious. Because I have already concluded that there is a question of fact whether the
conduct giving rise to the state court judgment is willful, I will deny summary judgment. I will
nevertheless discuss briefly why there is also a question of fact about whether debtor’s conduct
was malicious.

         A malicious injury is “(1) a wrongful act, (2) done intentionally, (3) which necessarily
causes injury, and (4) is done without just cause or excuse.” In re Jercich, 238 F.3d 1202, 1209
(9th Cir. 2001) (quoting In re Bammer, 131 F.3d 788, 791 (9th Cir. 1997)). A debtor’s reliance
on the advice of counsel may provide just cause or excuse for conduct that causes harm. See,
e.g., In re Treon, 2008 WL 65575 at *7 (Bankr. D. Or. 2008) (a debtor’s reasonable reliance on
advice of counsel provides an “excuse” for the debtor’s conduct).

        Even assuming, without deciding, that plaintiffs have established the first three elements
of this prong as a matter of law, there is a question of fact whether the conduct resulting in
violation of the state statutes was done without just cause or excuse.

        Debtor provided evidence that, with regard to the utility charges and meter reading fees,
he confirmed that his utility billing practices and meter reading charges were “proper and legal”
with governing agencies, including the Public Utility Commission, the Oregon State Multi-
Family Housing, and PGE. Berman Declaration at p.3. This provides evidence that debtor had a
“just cause or excuse” for making the charges he did, raising a question of fact whether his
conduct was malicious. He also provided evidence that, with regard to the increase in rent that
the state court found was retaliatory in violation of ORS 90.385, he consulted with counsel and
implemented the rent increase based on counsel’s advice. Id. at p.4. There is no evidence in the
summary judgment record that his reliance on the advice of counsel was unreasonable, even if it
turned out to be wrong.

        Because reliance on the advice of counsel may provide just cause or excuse for conduct
that causes harm, Treon, 2008 WL 65575 at *7, there is a question of fact whether debtor’s
conduct in raising the rents was done without just cause or excuse, and therefore whether it was
malicious under § 523(a)(6).

       I will deny summary judgment on Claims #3, #4, and #5.




                        Case 19-06026-pcm        Doc 69     Filed 05/06/20
Rick Klingbeil
Keith D. Karnes
Nicholas J. Henderson
May 6, 2020
Page 11

                                        CONCLUSION

       There are issues of fact that preclude entry of summary judgment on all of the § 523
claims. Because summary judgment will be denied, I will not address the argument that all
damages arising out of the state court judgment, including statutory damages and attorney fees,
are nondischargeable.

       Mr. Henderson should submit the order denying summary judgment.


                                                    Sincerely,




                                                    PETER C. MCKITTRICK
                                                    Bankruptcy Judge




                        Case 19-06026-pcm       Doc 69    Filed 05/06/20
